Citation Nr: 0730076	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service-connected acromioclavicular 
separation, right, dominant. 

2.  Entitlement to service connection for cervical 
spondylosis, C5-C6 without radiculopathy, secondary to 
service-connected acromioclavicular separation, right, 
dominant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1997 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required.


REMAND

In the veteran's substantive appeal (VA Form 9) filed in 
April 2005, he requested to appear at a Travel Board hearing 
before a Veterans Law Judge.  He reported that his address 
was the following:  [redacted], [redacted], [redacted] 
[redacted].  Thereafter, the RO mailed the veteran a letter 
of acknowledgment of his request for a personal hearing 
before a traveling section of the Board, which was addressed 
to the foregoing address.  In the May 2007 notice of 
scheduled hearing, however, this letter was addressed to the 
veteran's prior address of record, [redacted]
[redacted].  The veteran failed to 
appear for the hearing scheduled for June 4, 2007.  

The record shows that the veteran was not properly notified 
of the time and place of a hearing.  There is a presumption 
of regularity in the law that supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties; however, it is doubtful that this 
presumption will attach where there is no documented evidence 
that proper notice was sent to the veteran's last address of 
record.  See Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992). 



Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.  Notice of the hearing should be 
mailed to the veteran's last address of 
record.  The veteran should also be 
advised of the alternative of having a 
videoconference hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



